Case 19-24954   Doc 40   Filed 10/16/19 Entered 10/16/19 09:28:08   Desc Main
                           Document     Page 1 of 5
Case 19-24954   Doc 40   Filed 10/16/19 Entered 10/16/19 09:28:08   Desc Main
                           Document     Page 2 of 5
Case 19-24954   Doc 40   Filed 10/16/19 Entered 10/16/19 09:28:08   Desc Main
                           Document     Page 3 of 5
Case 19-24954   Doc 40   Filed 10/16/19 Entered 10/16/19 09:28:08   Desc Main
                           Document     Page 4 of 5
Case 19-24954   Doc 40   Filed 10/16/19 Entered 10/16/19 09:28:08   Desc Main
                           Document     Page 5 of 5
